Citation Nr: 1026635	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-25 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disability.  

2.  Entitlement to service connection for a headache disorder.  

3.  Entitlement to service connection for a disability manifested 
by insomnia


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2002 to March 2006.  
The Veteran was awarded the Combat Infantryman's Badge, in 
connection with his service in Iraq, among other decorations.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which, in pertinent part, denied 
entitlement to service connection for right elbow disability, 
headaches, and insomnia.

The issue of service connection for a disability manifested by 
insomnia is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current right elbow disability, elbow 
strain that began in active service and has continued since.

2.  The Veteran has recurring headaches, diagnosed as tension 
headaches that began in active service and have continued since.


CONCLUSIONS OF LAW

1.  A right elbow disability was incurred in active service.  38 
U.S.C.A.  
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  A headache disorder was incurred in active service.  38 
U.S.C.A.  
§ 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008) redefined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the Veteran in 
substantiating his claim.

Legal Criteria- Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza elements is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate  
(1) that a condition was "noted" during service; (2) evidence of 
post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).
 

Service Connection for Right Elbow Disability

The Veteran contends that he incurred a right elbow disability 
while wrestling for recreation on active duty.  

During an October 2006 VA examination, the Veteran reported that 
four to five times in the previous year he had pain and an achy 
sensation lasting for one to two days.  This occurred when he 
twisted or moved his elbow in the wrong way.  The examiner noted 
slight popping with repetitive motion and diagnosed right elbow 
strain.  In his March 2008 notice of disagreement, the Veteran 
reported that his right elbow popped every time his arm was 
extended.  Therefore, the first element of service connection-a 
current disability-is satisfied.  

In a November 2005 report of medical history completed in 
conjunction with an examination for separation from service, the 
Veteran reported pain in his right elbow on extension and that 
this had begun during service.  The examination for separation 
from service did not contain any reference to the Veteran's 
reports or to findings with regard to an elbow disability.  
During the October 2006 examination, he reported that his current 
right elbow symptoms began following an in-service injury and had 
continued since.  

The Veteran is competent to report the injury and the symptoms he 
personally experienced, and the fact that he reported these 
complaints during service bolsters his claim.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  His statements that this injury was 
sustained while wrestling in service have been consistent, and 
are credible.  They are, therefore, sufficient to establish the 
incurrence of a right elbow injury during service and continuity 
of symptomatology extending from the time of the injury to the 
present.

The October 2006 VA examiner did not provide an opinion on the 
etiology of the Veteran's currently diagnosed right elbow strain.  
However, a medical opinion confirming a nexus is not required for 
the grant of service connection where, as in this case, there is 
competent and credible evidence of a continuity of symptomatology 
since service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  

Resolving all doubt in the Veteran's favor, the Board finds that 
service connection is warranted for right elbow disability.  
38 U.S.C.A. § 5107(b) (West 2002).  


Service Connection for Headaches

The Veteran contends that he incurred recurring headaches while 
on active duty service.  

During the October 2006 VA examination, the Veteran reported 
generalized headaches without nausea, vomiting, or paresthesias 
that he felt were due to worrying a lot.  He described how they 
began toward the end of a work day and would last most of the 
rest of the day.  The examiner diagnosed tension headaches.  
Therefore, the first element of service connection-a current 
disability-is satisfied.  

In the November 2005 report of medical history, the Veteran 
reported that he experienced headaches from not sleeping and 
worrying.  He reported that these symptoms had been present for 
the past year but that he had never sought care.  During the 
October 2006 VA examination, he reported that his headaches began 
in service in February 2004 and had continued since.  

Although the service treatment records are negative for any 
treatment of headaches in service they do document the Veteran's 
complaints, the Veteran is competent to report the injury and the 
symptoms he personally experienced.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007.); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  

His lay statements that this injury was sustained during service 
have been consistent, and are credible.  They are, therefore, 
sufficient to establish the incurrence of recurring headaches 
during service and continuity of symptomatology extending from 
the time of the injury to the present.

The Board notes that the October 2006 VA examiner did not provide 
an opinion on the etiology of the Veteran's currently diagnosed 
tension headaches.  However, a medical opinion confirming a nexus 
is not required for the grant of service connection where, as in 
this case, there is a credible report of continuity of 
symptomatology since service.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  

Resolving all doubt in the Veteran's favor, the Board finds that 
service connection is warranted for right elbow disability.  
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for a right elbow disability, namely elbow 
strain, is granted.  

Service connection for a headache disorder, namely tension 
headaches, is granted.  


REMAND

During an October 2006 VA mental health examination, the examiner 
diagnosed cannabis-induced anxiety disorder, unrelated to 
military service, and cannabis dependence.  The examiner 
concluded that any difficulty that the Veteran experienced with 
sleep is best accounted for by his frequent cannabis use and he 
therefore does not meet diagnostic criteria for primary insomnia.  
The examiner did not provide a rationale for this opinion.   

Although the examiner stated that the claims file was reviewed in 
detail, there was no mention of the Veteran's in-service 
psychiatric treatment or the November 2005 report of medical 
history where he reported tossing and turning for hours before 
falling asleep, nightmares, headaches from trouble sleeping and 
worrying, panic attacks and nervousness when driving, recurring 
events from deployment, and depression about deployment and worry 
about things that happened.  There was also no discussion 
regarding a November 2005 mental health examination that noted 
in-service anxiety and depressive symptoms following deployment 
to Iraq which included sleep difficulties with nightmares, 
irritability, nervousness, residual grief due to the loss and 
significant injury of fellow soldiers, intermittent distressing 
recollections of what happened to two specific soldiers.  During 
this examination, the Veteran reported that he had a history of 
drug use but had "turned around" and was promoted while 
deployed.  However, he "turned to drugs" in service due to the 
significant emotional distress.  

Moreover, during the VA examination the Veteran reported weight 
loss without a change in appetite, persistent crying, feeling 
like "things are falling apart," worrying and feeling 
preoccupied with his physical health, and racing thoughts.  He 
also described two stressful incidents that occurred during 
service.  The examiner noted that the Veteran endorsed 32 out of 
90 symptoms on the "Symptoms Checklist 90-Revised" with 16 out 
of 90 endorsed as "quite a bit" or "extremely" distressing.  
On the Beck Depression Inventory-2, the Veteran scored a 29, 
which the examiner stated was indicative of a moderate level of 
depression, but concluded was not consistent with his clinical 
presentation.  Again, the examiner did not provide a rationale 
for this opinion and did not discuss the Veteran's reported 
symptoms or in-service stressors.  

In addition, the Veteran served in combat in Iraq, and reported 
the onset of symptoms while he would have been engaged in such 
service.  His reports are therefore sufficient to establish the 
onset of symptoms as he has described.  38 U.S.C.A. § 1154(b) 
(West 2002).

The Court has held that an examination is inadequate where the 
examiner formulates an opinion without considering the Veteran's 
statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  
Furthermore, an examination is inadequate where the examiner does 
not review the medical history and provide a factually accurate 
rationale for the opinions provided in the examination report.  
Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).  
Therefore, a new VA examination is required. 

The Board notes that while the Veteran reported a history of drug 
use prior to enlistment as well as marijuana use in September 
2005, he stated during the October 2006 VA examination that he 
began using marijuana in service and at home as a result of 
increased emotional stress and was currently using marijuana at 
night to help him sleep.  While service connection cannot be 
granted if the claimed disability is the result of the person's 
own willful misconduct or abuse of alcohol or drugs, it may be 
granted when the abuse of alcohol or drugs is a symptom of a 
service-connected disability.  See Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001); see also 38 U.S.C.A. §§ 105, 1110 (West 
2002); 38 C.F.R. §§ 3.1(n), 3.301 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a new VA 
mental health examination to determine 
whether he has any current disability, 
including a disability manifested by 
insomnia, that is related to service.

The examiner should provide an opinion as to 
whether any diagnosed disability, as likely 
as not, had its onset in service or is the 
result of a disease or injury in service.

The examiner should provide a rationale for 
the opinions that takes into account the 
Veteran's reports of his history and 
symptoms.

The examiner should take into account the 
Veteran's service in combat, and the history 
detailed in the body of this remand.

2.  The agency of original jurisdiction 
should review the examination report to 
insure that it contains the opinion and 
rationale requested in this remand.

3.  If the benefits sought on appeal remain 
denied, issue a supplemental statement of the 
case before the claims file is returned to 
the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


